Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-14e allowable. The restriction requirement of claims 15-20 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 15-20 is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 (and respective child claims 2-7), the prior art does not teach “…a glass housing member comprising: an upper portion defining a display area; a lower portion defining an input area; and a transition portion extending between the upper 
Regarding claim 8 (and respective child claims 9-14), the prior art does not teach “…a glass sheet comprising: a first portion defining a planar display area; a second portion defining a planar input area; and a curved portion between the planar display area and the planar input area; a display coupled to the glass sheet and configured to provide a graphical output at the planar display area; an input device coupled to the glass sheet and configured to detect an input at the planar input area; and a support structure coupled to the glass sheet and extending from a back side of the desktop computer and configured to support the glass sheet on an exterior structure.”
Regarding claim 15 (and respective child claims 16-20), the prior art does not teach “…a slumped glass housing member defining: a continuous exterior surface of the electronic device; and an opening extending through the slumped glass housing member; a support structure coupled to a back side of the slumped glass housing member and configured to support the slumped glass housing member on an support surface separate from the electronic device; a display coupled to an upper portion of the slumped glass housing member; and a keyboard having: a storage configuration in which the keyboard is positioned at least partially within the opening; and a use configuration in which the keyboard is extended from the opening.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Moser [2012/0274565], Hisano et. al. [2006/0034042], Yun et. al. [2014/0035869], Kwak et. al. [2014/0098075].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SASINOWSKI whose telephone number is (571)270-5883.  The examiner can normally be reached on 7am - 4pm, Mon.-Fri. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW SASINOWSKI/Primary Examiner, Art Unit 2625